OPINION — AG — ** DISTRICT ATTORNEYS — EMPLOYEES — MERIT SYSTEM LEAVE REGULATIONS ** PURSUANT TO 19 O.S. 1975 Supp., 215.14 [19-215.14], EMPLOYEES OF THE DISTRICT ATTORNEY ARE SUBJECT TO LEAVE (ANNUAL LEAVE) REGULATIONS OF THE OKLAHOMA MERIT SYSTEM AS OF APRIL 1, 1976. PEOPLE EMPLOYED BY THE DISTRICT ATTORNEY BEFORE APRIL 1, 1976, ACCRUED LEAVE UNDER TWO DIFFERENT PROVISIONS OF LAW, DEPENDING ON THE TIME OF THEIR SERVICE. PERSONS EMPLOYED BY THE DISTRICT ATTORNEY BETWEEN APRIL 15, 1968 AND APRIL 1, 1976, WOULD ACCRUE LEAVE PURSUANT TO 74 O.S. 1971 708 [74-708] . PERSONS EMPLOYED BY THE DISTRICT ATTORNEY PRIOR TO APRIL 15, 1968, MAY BE ENTITLED TO PAYMENT FOR A REASONABLE AMOUNT OF ACCRUED LEAVE (VACATION TIME) UNDER A FORMAL PERSONNEL POLICY RECOGNIZING SUCH COMPENSATION OR PURSUANT TO THE EXPRESS OR IMPLIED PROVISIONS OF THE CONTRACT OF EMPLOYMENT. IF THE RIGHT TO PAYMENT FOR ACCRUED LEAVE IS BASED ON AN IMPLIED AGREEMENT, THE EMPLOYEE MUST OVERCOME A PRESUMPTION AGAINST SUCH RIGHT AND NO UNUSED VACATION TIME MAY BE ACCUMULATED FROM PRIOR YEARS. WHERE THE RIGHT OF AN EMPLOYEE TO PAYMENT FOR ACCRUED LEAVE IS ESTABLISHED, SUCH COMPENSATION SHOULD BE RECOGNIZED NOTWITHSTANDING A STATUTORILY SET SALARY OR SALARY RANGE. THE DISTRICT ATTORNEY DESIGNATES WHAT OFFICE HOLIDAYS ARE OBSERVED BY HIS EMPLOYEES. (ANNUAL LEAVE, HOLIDAY DATES) CITE: 74 O.S. 1976 Supp., 803 [74-803] (DANIEL J. GAMINO)